PER CURIAM.
Roger Lee Jenkins seeks to appeal the district court’s order accepting the recommendation of the magistrate judge and denying relief on his petition filed under 28 U.S.C. § 2254 (2000); he also challenges the denial of his motion to alter or amend the judgment. We have reviewed the record and conclude for the reasons stated by the district court that Jenkins has not made a substantial showing of the denial of a constitutional right. See Jenkins v. Painter, No. CA-01-507-2 (S.D.W. Va. May 14, 2002; July 15, 2002). Accordingly, we deny Jenkins’ motion for a certificate of appealability and dismiss the appeal. See 28 U.S.C. § 2253(c) (2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.